Per Curiam.
Defendant’s guilt of the underlying charges of operating a motor vehicle on a public highway without a license and operating an unregistered motor vehicle was not established. A public park owned by a municipality with neither' roads nor sidewalks is not a “public highway ” within the meaning of sections 401 and 501 of the Vehicle and Traffic Law. (People v. County of Westchester, 282 N. Y. 224.) Furthermore, the ‘ ‘ minibike ” or “mini-motorcycle” here involved comes within the statutory definition of a “ motorcycle ” or “ motor-driven cycle ’ ’ rather than a “ motor vehicle ” and would in a proper case be *28governed by sections 410 and 503 and not sections 401 and 501. (People v. Asselta, 1 A D 2d 960, 961; Vehicle and Traffic Law, §§ 123, 124 and 125.)
The judgment adjudicating defendant a youthful offender should be unanimously reversed on the law and facts and ' information dismissed.
Concur — Gulotta, P. J., Pittohi and McCullough, JJ.
Judgment reversed, etc.